Citation Nr: 1400551	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2013, the Veteran and his spouse testified at a hearing before the Board.  In October 2013, the Board remanded the Veteran's claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Board remanded the Veteran's claim in October 2013 to obtain private treatment records from the Institute for Low Back Care, to obtain VA treatment reports, and to provide the Veteran a VA examination.    

At an October 2013 VA examination, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and opined that the Veteran's lumbar spine disability was less likely as not caused or aggravated by his active service.  The examiner's rationale was that there were insufficient medical records indicating that the Veteran was treated in service for a back condition and he denied ever having any trauma or injuries to his back while in service.  The examiner referenced an article from Life magazine from May 1958 which indicated that some service members were injured during an airborne operation.  The examiner noted that although the Veteran's spouse indicated that the Veteran was involved in the operation, the incident occurred with the 503rd Airborne and the Veteran was in the 101st Airborne.  The examiner did not consider the Veteran's report of back pain in service and immediately following service and instead focused on a lack of service medical records in rendering the opinion.  In addition, the examiner referred to a different patient in stating the rationale of the opinion, which reduces the probative value of the report.

As noted at the time of the previous Board remand, the Veteran's service medical records are unavailable.  In a case where the Veteran's service medical records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty includes obligation to search for alternative medical records which might verify the Veteran's statements.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

At the time of the June 2013 Board hearing, the Veteran testified to having 17 parachute jumps during service.  He described an incident where he landed in the trees after a jump and injured his back after falling to the ground.  He described another jump incident where he was unable to unclasp his chute.  The Veteran also testified that during service he went to the dispensary with complaints of back pain and that he reported his back hurt from the last jump.  He also indicated that he had back pain since service and that after the parachute jumps in service he was sore in his back.

The November 2013 VA examiner failed to consider the Veteran's lay statements regarding the in-service injuries to his back or a continuity of symptomatology, but instead relied primarily on the absence of in service records in rendering the medical opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in- service injury and relied on lack of evidence in service medical records to provide negative opinion).  Moreover, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the unavailability of the Veteran's service medical records, consideration of his lay statements with regard to in-service injury is particularly important. Therefore, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

VA outpatient treatment reports dated through September 2013 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after September 2013 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Obtain the Veteran's VA treatment records dated since September 2013.

2.  Thereafter, schedule the Veteran for a VA examination with an medical doctor examiner who has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's private medical records, VA medical records, and the September 2011 and November 2013 VA medical opinions.  Specifically, the VA examiner's opinion should address whether it is as likely as not (50 percent probability or greater) that a low back disability first manifested in service or within a year after discharge, or is otherwise related to active service, to include the Veteran's 17 parachute jumps during service.  The examiner must consider the Veteran's lay statements that he injured his back during parachute jumps in service and that he had a continuity of back symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also discuss literature submitted by the Veteran as to the impact on the spine from parachute landings.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

